          8:19-cv-00352-RFR-MDN Doc # 26 Filed: 05/05/20 Page 1 of 2 - Page ID # 82




 1   Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
 2   480 S. Ellsworth Ave.
     San Mateo, CA 94401
 3   Telephone: 650-781-8000
 4   Facsimile: 650-648-0705
     mark@javitchlawoffice.com
 5   Attorney for Plaintiff
     Admitted Pro Hac Vice
 6
 7
 8
 9
                                 IN THE UNITED STATES DISTRICT COURT
10
                                            DISTRICT OF NEBRASKA
11
12   APRIL BLACKBOURN, an individual                          Case No.: 8:19-cv-00352
13                         Plaintiff,
                                                              STIPULATION OF DISMISSAL WITH
     v.                                                       PREJUDICE
14
     CHI NEBRASKA, a Nebraska non-profit
15   corporation, d/b/a CHI HEALTH;
16                        Defendant.
17
              Now Comes Plaintiff APRIL BLACKBOURN, in her individual capacity, and Defendant CHI
18
     NEBRASKA, who, by and through their respective attorneys, and pursuant to Fed. R. Civ. P.
19
20   41(a)(1)(A)(ii), hereby jointly stipulate to the dismissal of all claims against Defendant with prejudice,

21   with each side bearing its own costs and attorney’s fees.

22
23   Dated: May 5, 2020
24
25
26                                                         Respectfully submitted,

27
28                                                        1
                                                                                                    8:19-cv-00352
     73433272.1
         8:19-cv-00352-RFR-MDN Doc # 26 Filed: 05/05/20 Page 2 of 2 - Page ID # 83




 1                                              By: /s/ Mark L. Javitch
 2                                              Mark L. Javitch (CA SBN 323729)
                                                Javitch Law Office
 3                                              480 S. Ellsworth Ave.
                                                San Mateo, CA 94401
 4                                              Telephone: 650-781-8000
 5                                              Facsimile: 650-648-0705
                                                mark@javitchlawoffice.com
 6                                              Attorney for Plaintiff

 7
 8                                              By: /s/ Britteny D. Pfleger
                                                Denise K. Drake (ne # 22132)
 9                                              Mark A. Olthoff (pro hac vice)
                                                Britteny D. Pfleger (pro hac vice)
10                                              900 W. 48th Place, Ste. 900
11                                              Kansas City, MO 64112
                                                (816) 753-1000
12                                              Fax: (816) 753-1536
13                                              ddrake@polsinelli.com
                                                molthoff@polsinelli.com
14                                              bpfleger@polsinelli.com
                                                Attorney for Defendant
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                              2
                                                                                     8:19-cv-00352
     73433272.1
